393 S.C. 367 (2011)
713 S.E.2d 296
In the Matter of William Ashley BOYD, Respondent.
Not in Source.
Supreme Court of South Carolina.
July 14, 2011.

ORDER
The Office of Disciplinary Counsel petitions the Court to place respondent on interim suspension pursuant to Rule 17(b), RLDE, Rule 413, SCACR. The petition is granted.
*368 IT IS ORDERED that respondent's license to practice law in this state is suspended until further order of the Court.
IT IS FURTHER ORDERED that respondent is hereby enjoined from access to any trust account(s), escrow account(s), operating account(s), and any other law office account(s) respondent may maintain.
/s/Jean H. Toal C.J.
   FOR THE COURT